Citation Nr: 0713427	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at North 
Collier Hospital from November 7, 2004 to November 23, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel




INTRODUCTION

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in December 2004 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in St. 
Petersburg, Florida.  The veteran was scheduled for a hearing 
before a Veterans Law Judge (VLJ) in September 2005, but 
failed to appear. 


REMAND

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses for the 
treatment of a left arm infection at North Collier Hospital 
from November 7, 2004 to November 23, 2004.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2006).

Pertinent to this remand, the Board notes that, under 38 
C.F.R. §§ 17.1002(b), the claim for payment or reimbursement 
for the initial evaluation and treatment must be for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

Here, the claims file contains competing opinions as to 
whether the severity of the veteran's condition as of 
November 7, 2004, constitutes a medical emergency.  In an 
opinion unfavorable to the veteran, the VA examiner concluded 
that, because the left arm cellulites developed slowly and 
could have been treated earlier, it was therefore non-
emergent.  However, the VA examiner did not actually address 
the severity of the cellulites at the time of the admission 
on November 7, 2004.  Because 38 C.F.R. § 17.1002 simply 
calls for an assessment of the condition at the time the 
unauthorized care is sought, the fact that the emergency 
could have been averted by more timely care does not appear 
to be a factor in the statutory framework.  

Again, the VA opinion of record failed to address the state 
of disability at the time of the veteran's treatment on 
November 7, 2004.  Moreover, no competent evidence addresses 
the question of when the condition stabilized.  This is 
critical because the medical emergency lasts only until the 
time of stabilization.  Additionally, the competent evidence 
of record does not address the question of feasibility of VA 
facilities.  For these reasons, an additional medical opinion 
is necessary here.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and state whether it is 
at least as likely as not that the 
severity of the veteran's left arm 
cellulites on November 7, 2004, 
constituted a medical emergency.  In 
responding to this inquiry, the examiner 
should bear in mind that the veteran's 
failure to seek earlier treatment is not 
material.  The sole question to consider 
is whether a medical emergency existed on 
November 7, 2004.  If a medical emergency 
is found to exist, the examiner should 
then state at what point the condition 
stabilized.  Moreover he should offer an 
opinion as to whether, based on the 
veteran's symptomatology, it would have 
been feasible on November 7, 2004, to 
seek treatment at a VA outpatient clinic 
40 miles away.

2.  Following the above action, the VA 
Medical Center should readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




